*188(EN MOCION DE RECONSIDERACION)
El Juez Presidente Señor Snyder
emitió la opinión dei Tribunal.
La demandante-apelante lia radicado una moción para que reconsideremos nuestra opinión per curiam y la sentencia dictadas en el caso de epígrafe el 17 de mayo de 1954, confir-mando la sentencia del Tribunal Superior a favor de los de-mandados. La opinión per curiam dice como sigue:
“La demandante instó pleito en cobro de dinero ante el Tribunal Superior en contra de los demandados. Luego de un juicio en los méritos, el tribunal sentenciador dictó sentencia a favor de la demandante. Sin embargo, después de haber los deman-dados radicado una moción de reconsideración y proporcionarle al tribunal la transcripción de evidencia, éste dejó sin efecto su primera sentencia y dictó una nueva a favor de los demandados.
“En apelación el único error señalado por la demandante es el siguiente:
“ ‘El Tribunal Superior, Sala de San Juan, por medio de su Hon. Juez Rodolfo Ramírez Pabón cometió error manifiesto en su sentencia de Enero 13, 1953, siendo la sentencia aquí apelada contraria a la prueba y además contraria a la Ley.’
“Éste es un caso en que hubo un patente conflicto en la evi-dencia. El resultado depende de si la demandante o la deman-dada Carmen Torres decían la verdad en sus respectivos testimo-nios sobre la transacción que ambas efectuaron. Se admite por ambas partes que a principios del mes de agosto de 1949, la demandante entregó a la demandada Carmen Torres, en tres sumas diferentes y en tres ocasiones distintas, la suma de $4,334. La demandante declaró que ella le prestó este dinero a Carmen Torres, sin intereses, por varios días que vencerían el 31 de agosto de 1949, y que en esta última fecha Carmen Torres le entregó a la demandante tres cheques ascendentes a $4,805, los *189cuales fueron devueltos por el banco por insuficiencia de fondos. Por otro lado, la demandada declaró que ella conoció a un señor Elias Lopés que tomaba dinero a préstamo y pagaba intereses crecidos, que ella hizo negocios con él, prestándole su propio dinero, y se lo recomendó a sus amigas, que fué Carmen Arias quien la llamó para entregarle el dinero para que se lo colocara con Lopés, que antes de las entregas de dinero de agosto del 1949, Carmen Arias en muchas ocasiones le había entregado dinero para que lo colocara con Lopés, y Lopés lo había pagado, con intereses, que Carmen Torres nada ganaba en estas operaciones que hacía para su amiga, que Lopés solía dar un documento como recibo, pero que a veces el documento se tardaba y entonces ella, Carmen Torres, daba esos cheques. Los cheques los dió ella, no en 31 de agosto, sino en 3 de agosto, 10 de agosto y 5 de agosto, es decir, las tres fechas de 1949 en que Carmen Arias le entregó el dinero que nunca se pagó, que no se pagó ese dinero porque en esa época fué que Lopés desapareció y cuando reapareció fué ‘para celebrársele juicio’.
“En adición a los tres cheques, la demandante identificó y los demandados luego presentaron en evidencia, un papel, la mayor parte del cual está en letra grande, y el cual la demandante iden-tifica como suya, y el resto en letra pequeña, que la demandante identificó como letra de la demandada Carmen Torres. En este escrito las palabras ‘intereses’ y ‘capital’ fueron escritas por la demandante. El papel aparentemente demuestra que la deman-dante había hecho un préstamo a la demandada de $4,334 y reci-biría $4,805 en menos de un mes, y que la diferencia de $471 eran intereses. (Esto desde luego sería usurario.) La demanda ori-ginalmente era por $4,805, incluyendo intereses, aunque durante el juicio la demandante solicitó permiso, que le fué concedido, para enmendar la demanda a fin de solicitar sólo la cantidad de $4,334.
“Los autos contienen suficiente evidencia para sostener la conclusión del tribunal sentenciador al efecto de que la deman-dada Carmen Torres no tomó a préstamo suma alguna de la de-mandante, sino que recibió el dinero como intermediaria — en efecto legal, como agente — a fin de colocarlo a préstamo con Elias Lopés, y que los cheques expedidos a favor de la demandante eran una especie de constancia o recibo que la demandada Carmen Torres entregaba a la demandante cuando el documento de Lopés por cada préstamo héchole ‘no venía a tiempo’. Por con-*190siguiente no intervendremos con las conclusiones de hechos de la corte.sentenciadora a este respecto.
“La sentencia del Tribunal Superior será confirmada.”-
Cuando emitimos la anterior opinión per curiam descansamos desde luego en la conclusión del tribunal sentenciador al efecto de que Carmen Torres había dicho la verdad en cuanto a la transacción efectuada entre ella y la demandante. El tribunal sentenciador dijo — al arribar a dicha conclusión— que había “. . . dado el debido peso a la circunstancia de que la demandante se apartó de la verdad respecto a una parte pertinente de su declaración, es decir, negó persistentemente que el préstamo hecho por ella devengara intereses algunos, cuando la prueba, especialmente la documental, de puño y letra de la propia demandante, demuestra que el préstamo que convino la demandante fué a base de intereses, y de intereses usurarios.” Opinamos que, bajo todas las circunstancias concurrentes, el tribunal sentenciador tenía derecho a apreciar la evidencia en esta forma. En adición a las cifras escritas por la propia demandante en el papel que se presentó en evidencia, los cheques expedidos por Carmen Torres y la demanda original radicada en este caso por la demandante, son en ambos casos por $4,805, suma que incluye los intereses usurarios. Estos documentos tienden a desacreditar la versión de la demandante de que el convenio entre las partes fué que cuando la demandante hiciera efectivos los tres cheques, ésta le reembolsaría a Carmen Torres la cantidad incluida como intereses. Y si este aspecto del testimonio de la demandante — que se trajo para contrarrestar la posible defensa de usura — no fuese cierto, el tribunal sentenciador tenía derecho a tomar dicho hecho en consideración al determinar si daba crédito a la demandante en cuanto a que el préstamo fué hecho a Carmen Torres o si daba crédito a ésta de que ella era meramente un agenté de la demandante para hacerle un préstamo usurario a un tercero.
Puede ser que el tribunal sentenciador creyera la versión de Carmen Torres sobre la transacción entre ella y la deman-*191dante porque el testimonio de ésta era improbable en otros extremos. La demandante declaró que si bien ella y Carmen Torres eran viejas amigas y Carmen .■ . es una persona trabajadora y honorable y buena. . a la demandante no le interesó y no averiguó para qué quería Carmen Torres el dinero, el cual representaba los ahorros de toda la vida de la demandante. También declaró que si bien la demandante había visitado a Carmen Torres varias veces tratando de co-brarle el dinero, ésta nunca le explicó por qué no le podía pagar. Es difícil que una persona preste sus ahorros de toda la vida a una amiga sin averiguar la razón por la cual ella necesita el dinero. También es improbable que una vieja y honorable amiga no le explicase por qué no le podía pagar. Bajo estas circunstancias aparentemente pareció más plausible a la corte sentenciadora (1) que el motivo para la entrega del dinero por la demandante a Carmen Torres fué que ésta actuaba como agente de la primera para hacerle un préstamo con intereses usurarios a un tercero, y (2) que la explicación del no pago del préstamo fué que el tercero tomó el dinero y desapareció. Por consiguiente, el tribunal sentenciador no dió crédito al testimonio de la demandante al efecto de que porque confiaba en Carmen Torres, la demandante no obtuvo recibos de ésta por los préstamos que ella le hizo a Carmen en tres ocasiones en el mes de agosto de 1949, y que los tres cheques firmados por Carmen Torres se le entregaron a la de-mandante el 31 de agosto de 1949 como pago a la demandante por tales préstamos. Por el contrario, el tribunal sentenciador dió crédito al testimonio de Carmen Torres de que los tres cheques, si bien fechados el 31 de agosto de 1949, le fueron entregados por ella a la demandante por separado en cada ocasión en que ella recibiera dinero de aquélla como recibos por los préstamos que ésta le hacía a un tercero por medio de Carmen Torres actuando como agente suyo. Reiteramos lo que dijimos en nuestra opinión per curiam de que nada en-contramos en los autos que nos' permita intervenir con las conclusiones de hechos del tribunal sentenciador en este caso.
*192En su moción de reconsideración la demandante insiste en dos cuestiones legales. Primero, sostiene que bajo la Ley de- Instrumentos Negociables los cheques expedidos por Carmen Torres a la demandante constituyen contratos para pagarle el dinero en controversia y que los demandados no tienen derecho a probar que dichos cheques eran como cuestión de hecho unos recibos. Si estos cheques estuvieran en manos de un tenedor dé buena fe, los demandados no podrían alegarle a aquéllos que los mismos constituían de hecho recibos y no cheques. Pero la demandante es la supuesta tomadora. Y entre el librador y el tomador de un cheque, bajo las circunstancias de este caso, la libradora puede demostrar de serle posible mediante evidencia competente que el instrumento fué de hecho un recibo y no un cheque en virtud de un convenio colateral entre la libradora y la tomadora. Esto no infringe la regla sobre evidencia oral. Resolver lo contrario equivaldría a cerrarle las puertas a prueba traída por los demandados sobre un intento de fraude de parte de la demandante. (1) 3 Williston, Contracts, ed. revisada, see. 644, págs. 1853 et seq.; IX Wigmore, Evidence, 3ra. ed., see. 2438, pág. 122; 1 Restatement, Contracts, sec. 240, Comment b, pág. 336, y Comment on Subsection (1b) , págs. 337-8; Britton, Bills and Notes, págs. 570 et seq.; Bigas v. Monforte, 76 D.P.R. 309; Annotation, 20 A.L.R. 421, 54 A.L.R. 702, 105 A.L.R. 1346. Cf. II Restatement, Agency, sec. 324, Illustration 1, en cuanto a la admisibilidad de evidencia oral para modificar un instrumento negociable; Annotation, 75 A.L.R. 1519. Véanse también, 13 L.R.A. 649; 43 L.R.A. 449; 128 Am. St. Rep. 609; Davis v. Davis, 36 S.E.2d 417 (W. Va., 1945) ; Clarke v. Clarke, 152 P.2d 908 (Okla., 1944) ; Vincent v. *193Russell, 201 Pac. 433 (Ore., 1921) ; Brook v. Latimer, 24 Pac. 946 (Kan., 1890).(2)
La segunda contención hecha en reconsideración por la demandante es que “. . . la mera declaración de un alegado agente no puede establecer agencia a menos que haya corroboración con otra evidencia o que haya aceptación o admisión por parte del alegado principal y por tanto la declaración de Carmen Torres de Luff en la corte inferior no es admisible ni puede ser considerada para los efectos de pesar la evidencia para dar o no credibilidad a la misma.” La demandante descansa en Maceira v. Pietri et al., 30 D.P.R. 587; Fuentes v, Canetty, 39 D.P.R. 173; Cayuga v. Crédito y Ahorro Ponceño, 41 D.P.R. 457; Fajardo v. Schlüter & Co., Sucr., 43 D.P.R. 276; y Pol v. Suau, Fiol & Co., 44 D.P.R. 71.
Estos casos no sostienen, como parece creer la demandante, la proposición de que el testimonio de un supuesto agente — se-gún éste se distingue de sus manifestaciones extrajudiciales- — ■ o es inadmisible o debe ser corroborado. Por el contrario, los casos de Fajardo y de Cayuga expresamente resuelven lo con-trario. En el caso de Fajardo dijimos a la pág. 277:
“Convenimos con el apelante en que la corte de distrito es-taba equivocada al resolver que la declaración de un agente no es por sí sola suficiente prueba de la agencia. El Pueblo v. South Atlantic Fruit Co., 25 D.P.R. 665, y Quintana Reyes v. Lejeune, 37 D.P.R. 733, no resuelven tal cosa. En Cayuga v. Crédito y Ahorro Ponceño, 41 D.P.R. 457, tuvimos ocasión de corregir un error relativo a la misma cuestión. En otras palabras, la re-gla es que las declaraciones hechas a otras personas no son ad-misibles, pero que el testimonio del agente mismo podría tender a probar la agencia. ...” ■ ■ '
*194En el de Cayuga expusimos la doctrina correcta a las págs, 461-2 como sigue:
“Ahora bien, aunque existe un principio general de derecho, de que las declaraciones de un agente no son admisibles para probar la agencia, es aplicable solamente a las declaraciones he-chas fuera de la corte cuando son citadas por otra persona, y un agente es de todo punto competente para declarar respecto a su agencia, aunque el peso de su declaración es una cuestión distinta, especialmente con respecto al límite de la agencia. Que un agente puede declararlo así es una conclusión que puede de-rivarse de las siguientes autoridades: Bender et al. v. Ragan et al., 102 Pac. 427; Yoslyn v. Cadillac Automobile Co., 177 Fed. 863; 2 C. J. 933, donde se dice:
“ ‘La regla de que las manifestaciones de un agente son, en lo que a su principal concierne, inadmisibles para probar el he-cho de la agencia, no es aplicable a su declaración como testigo en un juicio en que tal hecho está en controversia.’
“Quizás en algunas de nuestras opiniones no hayamos hecho esta distinción tan cuidadosamente como debió hacerse, porque hasta ahora la cuestión no había estado directamente envuelta. Por ejemplo, en el caso de Orange Rice Milling Co., demandante y apelada, v. Angel Baramrda, demandado y apelante, fallado el 31 de enero, 1930, dijimos:
“ ‘Fuera del principio general de que una agencia no debe establecerse por la sola declaración'del agente, los autos en su totalidad no demuestran que existiera esa agencia.’
“.Ese caso, sin embargo, no giró sobre el hecho de la agencia, sino sobre el alcance de la misma, y lo dicho, en cuanto era apli-cable a la declaración del agente en el mismo, fué un mero obiter dictum.” (3)
En el caso de Pueblo v. Compañía Insular de Transporte, Inc., 46 D.P.R. 596, que la demandante no cita, dijimos a la pág. 597: “La apelante funda su primer motivo de error en que la declaración del chauffeur del truck es inadmisible para *195probar la relación de principal y agente; pero en los casos-de Cayuga v. Crédito y Ahorro Ponceño, 41 D.P.R. 457, y de Fajardo v. Schlüter & Co., Sucr., 43 D.P.R. 276, resolvimos-que la agencia puede probarse por el testimonio en juicio del agente; regla de evidencia que también es aplicable en lo criminal.” Cf. art. 397, párr. 5, Código de Enjuiciamiento Civil, ed. de 1933.
La doctrina sentada en nuestros casos está de acuerdo con la de otras jurisdicciones. “La regla de que ‘las declaraciones de un agente no son admisibles para probar la existencia de una agencia/ se refiere exclusivamente a declaraciones hechas por el agente fuera de la sala del tribunal, ya que es regla bien establecida que cuando el agente ocupa la silla testifical, éste puede declarar lo que su principal le dijo que hiciera, y mediante tal testimonio puede establecer la existencia de la agencia. . . .” Annotation, 3 A.L.R.2d 598, 599; 2 Restatement, Agency, sec. 285 (a), pág. 642; IV Wigmore, Evidence, sec. 1078, pág. 125, y 1953 Pocket Supp., págs. 51-2, citando numerosos casos estatales, incluyendo los de Pueblo v. Compañía Insular de Transporte, Inc., supra; Posko v. Climatic Control Corp., 84 A.2d 906, 909 (Md., 1951) ; Stern v. Dekelbaum, 34 A.2d 272, 273 (Pa., 1943) ; Shama v. United States, 94F.2d 1, 5 (C.A. 8, 1938); Montgomery Production Cred. Ass’n v. M. Hohenberg & Co., 12 So.2d 865 (Ala., 1943) ; Commercial Solvents v. Johnson, 69 S.E.2d 716 (N.C., 1952) ; Johnson v. Associated Seed Growers, 3 N.W.2d 332 (Wis., 1942) ; Bregman Screen & Lumber Co. v. Bechefsky, 83 A.2d 804 (N.J., 1951) ; Freeborn v. Davis, 122 S.W.2d 645 (Tex., 1938) ; 23 U.Cin.L.Rev. 269 (1954) ; 37 Mich.L.Rev. 784; 47 Col.L.Rev. 1227/60 Harv.L.Rev. 976. Cf. 2 Morgan, Basic Problems of Evidence, págs. 235-7; Regla 508, Model Code of Evidence; Annotations, 150 A.L.R. 623, 80 A.L.R. 604.
*196En vista de lo anteriormente expuesto, era admisible en evidencia el testimonio de Carmen Torres estableciendo en detalle que ella no cogió prestado para sí el dinero aquí envuelto sino que de hecho actuaba como agente de la demandante para hacerle un préstamo a un tercero. Y su declaración, en' unión a la evidencia documental y a las otras circunstancias de este caso, fueron suficientes para sostener la sentencia del tribunal sentenciador a favor de los demandados.

Por los motivos ya expuestos, se declarará sin lugar la moción de reconsideración radicada por la demandante.

El Juez Asociado Sr. Sifre no intervino.

 Como hemos visto, dicha prueba consistió en que — usando cheques expedidos por Carmen Torres a la orden de la demandante, pero que por convenio de las partes serían recibos por dinero que la demandante en-tregó a Carmen Torres para que ésta a su vez entregara a un tercero en calidad de préstamos de la demandante a dicha tercera persona — la de-mandante trataba de cobrarle a Carmen Torres y a su esposo los préstamos usurarios que aquélla de hecho hiciera a un tercero a través de Carmen Torres en calidad de agente de la demandante.


 La demandante descansa en los arts. 538, 377 a 379, 404, 413, 414 y 436 del Código de Comercio, ed. de 1932, que constituyen algunas de las-disposiciones de la Ley de Instrumentos Negociables; Note, 21 L.R.A. (N.S.) 704; 2 Daniel, Negotiable Instruments sec. 1646; Economy Fuse & Mfg. Co. v. Standard Electric Mfg. Co., 194 N.E. 922 (Ill., 1935); Camas Prairie State Bank v. Newman, 99 Pac. 833 (Ida. 1909); Deal v. Atlantic Coast Line R. Co., 144 So. 81 (Ala., 1932); 5 R.C.L. págs. 478 et seq. Nada encontramos en estas autoridades que sostenga la posición de la deman-dante en este caso.


 De igual manera, el dictum en Fuentes v. Canetty, supra, 176, al efecto de que “... la declaración de un ag’ente no es prueba de la agen-cia. ..” es erróneo; el mismo no se ajusta ni a nuestros casos ni a los de otras jurisdicciones.
Los casos de Maceira, y de Pol nada tienen que ver con éste. El pri-mero meramente resuelve que el' testimonio en él envuelto no demostró *195“mediante prueba positiva” que un agente tuviera autoridad para obligar a su principal en un arrendamiento durante un número de años. En el segundo indicamos que en dicho caso el testimonio de un supuesto agente-había sido de hecho corroborado; pero en ningún momento dijimos que tal corroboración era necesaria como cuestión de derecho.